Citation Nr: 0606327	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial rating for degenerative disc 
disease, L5-S1 spondylolisthesis and spondylolysis, chronic 
lower back strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946. His decorations include the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for back disability 
diagnosed as degenerative disc disease of the lumbosacral 
spine, L5-S1 spondylolisthesis and spondylolysis, chronic 
lower back strain, (hereinafter low back disability), and 
assigned a 10 percent rating effective from September 24, 
1998. 

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). 

During the pendency of the appeal, an October 2003 rating 
action increased the rating from 10 to 20 percent, effective 
from the date of service connection. The appeal continues. 
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2005, while the case was pending before the Board, 
additional evidence was received that is duplicative of 
service medical records previously considered by the RO in 
granting service connection. Remand for initial RO  review is 
therefore unwarranted. See 38 C.F.R. § 20.1304 (c) (2005).

In February 2006, the Board granted the motion to advance 
this case on the docket due to the veteran's advanced age. 38 
C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue have been 
accomplished.

2.  Prior to September 23, 2002, the low back disability is 
manifested by degenerative disc disease, L5-S1 
spondylolisthesis and spondylolysis, with interspace 
narrowing, intermittent spasms, limitation of motion, and 
subjective evidence of occasional radiating pain, more nearly 
approximating a disability picture productive of no more than 
moderate intervertebral disc syndrome with recurrent attacks; 
severe IVDS with recurrent attacks with intermittent relief 
has not been shown.

3.  Effective from September 23, 2002, the low back 
disability was not productive of intervertebral disc syndrome 
resulting in incapacitating episodes having a total duration 
of at least four weeks in a 12 month period. Periods of acute 
signs and symptoms due to IVDS requiring bed rest prescribed 
by a physician and treatment prescribed by a physician, have 
not been shown.

4.  Prior to September 26, 2003, the low back disability is 
manifested by degenerative disc disease, L5-S1 
spondylolisthesis and spondylolysis, with interspace 
narrowing, intermittent muscle spasms, and limitation of 
motion with pain more closely approximating moderate 
limitation of motion or moderate lumbosacral strain; severe 
limitation of motion, or severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion are not shown.

5.  Effective from September 26, 2003, the low back 
disability is productive of forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; forward flexion of the thoracolumbar to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine has not been shown.

6.  The low back disability is not productive of ankylosis at 
any time during the period of the appeal. 



CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for a low back disability have not been met at any 
time during the appeal period. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (effective prior to and after 
September 23, 2002), Diagnostic Codes 5003, 5010, 5286, 5289, 
5292, 5293, 5295 (effective prior to September 26, 2003), and 
diagnostic codes 5235- 5243 (effective on and after September 
26, 2003) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is required to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to notify the claimant that he 
should submit any pertinent evidence in his possession.

With regard to the veteran's claim for a higher initial 
rating for the service-connected low back disability, the 
Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues. VAOPGCPREC 8-2003 (Dec. 22, 2003). The Board is bound 
by this opinion. See 38 U.S.C.A. § 7104(c) (West 2002). 

Nevertheless, the Board notes that the veteran filed his 
initial claim for a low back disability in September 1998, 
prior to enactment of the VCAA. A January 2002 rating 
decision granted service connection for degenerative disc 
disease of the low back. On appeal of the initial rating, the 
RO issued VCAA letters dated in July 2003 and November 2003, 
notifying the veteran of the evidence and information 
necessary to substantiate his claim, and of the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire VA to obtain the evidence 
on his behalf. Thus in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO has provided adequate notifications as required under the 
VCAA, and the Board is satisfied that no further development 
of the issue is required under the VCAA and the implementing 
regulations. See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The Board also notes that during the pendency of the claims, 
the criteria for evaluating intervertebral disc syndrome 
(IVDS), Diagnostic Code (DC) 5293, were amended effective 
September 23, 2002. See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002). The regulations governing the evaluation of 
diseases of the spine were revised and became effective on 
September 26, 2003. See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 -
5243 (2005). In the May 2005 rating action and supplemental 
statement of the case, the veteran was notified of the 
revisions and his claim was afforded consideration under 
these regulations. 

The record also reflects that the RO obtained service medical 
records and all post-service medical evidence identified by 
the veteran. Additional duplicate evidence was received at 
the Board in October 2005. Further, the veteran has been 
afforded appropriate VA examinations to assess the low back 
disability. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. 
In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand and further 
delay of the appellate process. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). Accordingly, the Board is satisfied that no 
further development of the record is required and will 
proceed with adjudication on the merits.

II.  Factual Background

Although the Board has reviewed all of the evidence, only the 
salient records will be discussed below.

Procedurally, a January 2002 rating decision granted service 
connection for low back disability, and assigned a 10 percent 
rating under DC 5295, effective from September 24, 1998. On 
appeal, an October 2003 rating decision increased the 
evaluation to 20 percent, effective from September 1998. 
Following diagnosis of bilateral lumbosacral radiculopathy 
associated with the low back disability in December 2003, a 
May 2005 rating action and supplemental statement of the case 
continued the 20 percent rating, and granted service 
connection for bilateral lumbosacral radiculopathy, assigning 
additional separate 10 percent ratings for mild nerve 
impairment under DC 8520, effective from December 4, 2003. 

December 1998 VA orthopedic compensation and pension (C&P) 
examination shows the veteran as 72 years old and unemployed. 
He complained of falling on some rocks in service and 
twisting the lower back, with resulting intermittent intense 
aching pain on bending forward, lifting, sleeping on the 
right side, and inability to walk for up to 30 minutes 
without pain. There was no swelling or stiffness, but he 
reported easy fatigability and lack of endurance. He took 
over-the-counter medications, did not use any assistive 
devices, and surgery had never been recommended. 

Physical examination revealed normal gait and shoe wear 
pattern. Straight leg raising (SLR) was negative, 
neurological examination within normal limits. No muscle 
spasms were noted but slight scoliosis was present. There was 
no pain to palpation. Range of motion was forward flexion to 
20 degrees, hyperextension of 15 degrees, lateral deviation 
of 10 degrees left and right, left rotation to 20 degrees, 
and right rotation to 10 degrees. X-rays of lumbosacral spine 
revealed significant disc space narrowing at the L5-S1 
junction, with anterior and posterior osteophytic lipping and 
endplate sclerosis. L5-S1 spondylolisthesis and 
spondylolysis. Diagnosis was degenerative disc disease of the 
lumbosacral spine.

August 1999 to November 1999 VA outpatient treatment notes 
reflect reports of pain radiating to the back of the legs, 
relieved with aspirin. There was negative bladder or bowel 
incontinence, mild tenderness of the lower lumbar spine with 
no neurological weakness, and decreased range of motion. 
Diagnostic impression was lumbosacral spondylolisthesis, and 
Naprosyn was prescribed. 

Notes in July 2001 from the veteran's private treating 
(orthopedic) surgeon, Dr. R., revealed pain with mild 
tenderness, no palpable spasm, flexion just shy of his toes, 
good hyperextension, and pain in the lower back region on 
side to side bending. The veteran could rise up on his toes 
and heels, as well as from a squatting position. Patellar 
reflexes were 2+ bilaterally and symmetrically. Dorsiflexion 
and plantar flexion were 5/5 strength. There was negative SLR 
in seated and supine positions. X-rays showed severe 
degenerative disc disease at L5-S1 with a grade II 
spondylolisthesis. The examiner noted that the veteran was in 
a relatively good condition although he was uncomfortable 
with excessive walking. He was taking Vioxx, declined 
physical therapy, and was to be seen as needed for worsening 
pain.

March and April 2002 private treatment records from Dr. R. 
show markedly better back with physical therapy, but with 
spasm and pain on strenuous activities of bending, lifting, 
and twisting. The veteran was able to do activities of daily 
living, declined lumbar epidurals, and continued 
strengthening exercises. VA outpatient treatment notes from 
September 2001 to August 2003 reflect continuing treatment 
for various conditions, including back disability. 

On August 2003 VA spine examination, he reported lower back 
pain as steady, and radiating down both lower extremities to 
the toes. Pain was aggravated by walking, bending, lifting, 
and relieved with Naprosyn. He reported no effect from 
sneezing or coughing, but complained of paresthesias of the 
lower extremities, and wearing a back support twice a week 
for severe pain. Physical examination showed obesity, with no 
difficulty undressing. He walked without a limp, could tiptoe 
and heel walk, with no spasms or tenderness of the lumbar 
spine. Trendelenburg's signs were negative. Range of motion 
was flexion to 75 degrees, extension 35 degrees, and lateral 
bending 20 degrees bilaterally, all with pain. SLR was 
possible to 85 degrees bilaterally, deep tendon reflexes 
(DTRs) were equal and active in the lower extremities. There 
was no sensory loss to pinprick in the lower extremities. 
Diagnosis was lower back strain.

On December 2003 VA neurology examination, he complained of 
lower back pain radiating bilaterally down buttocks, 
posterior and anterior thighs, calves to feet, aggravated by 
bending, stooping, sitting, and lying on one side. Pain was 9 
out of 10 during the peak, with partial remission on 
medications to 7 of 10. He also reported tingling, numbness, 
and paresthesias of both legs and feet, off and on. It was 
noted that surgery or injection therapy was recommended by 
his private surgeon, but he had declined, and continued 
Naprosyn and physical therapy. 

Mental examination was normal, head and neck normocephalic 
and atraumatic, and neck supple. Cranial nerves II through 
XII were all intact. Motor strength in upper extremities was 
5/5 bilaterally. Hip flexion and extension were 5/5, 
abduction and adduction 5/5 in both extremities. Tibialis 
anterior, posterior, quadriceps iliopsoas, all proximal and 
distal muscles were 5/5 in both lower and upper extremities 
secondary to pain. No atrophy was noted. DTRs were 
symmetrical and 2+ in both upper and lower extremities. Knee 
jerks were 2+ and symmetrical, and ankle jerks were 1+ and 
symmetrical. Plantars were flexor. Cerebellar coordination 
was slower in both lower extremities secondary to pain, and 
intact in upper extremities. 

The veteran got up slowly and walked slowly. There was 
positive tenderness at L4-L5 and L5-S1 spine and lumbosacral 
paravertebral muscles bilaterally, with paraspinal muscle 
spasms on those areas. Range of motion was forward flexion 
limited to 45 degrees, beyond that with pain, lateral flexion 
limited to 25 degrees, extension to 30 degrees. SLR was to 70 
degrees bilaterally. The veteran could heel and toe walk with 
difficulty in both lower extremities. Tandem gait was wide - 
based. Sensory was mildly decreased on pinprick and light 
touch sensation noted on both legs, asymmetrically on 
distribution of patchy areas of L4 -5 and L5 - S1 
distribution. Diagnoses included chronic low back strain, 
spondylolisthesis L5-S1, and bilateral lumbosacral 
radiculopathy.

In numerous statements and testimony, the veteran and his 
representative maintain that a higher rating is warranted for 
the low back disability.

III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim 
("staged ratings"). See Fenderson v. West, 12 Vet. App. 119 
(1999). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10. Functional loss may 
be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45. The intent 
of the Rating Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14. This does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the pendency of the veteran's claims, the criteria for 
evaluating intervertebral disc syndrome (IVDS) contained in 
DC 5293 were amended effective September 23, 2002. See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002). Under criteria in 
effect prior to September 23, 2002, IVDS warrants a maximum 
60 percent rating when the condition is pronounced in degree, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm and 
absent ankle jerk or other neurological findings appropriate 
to the cite of the diseased disc, little intermittent relief. 
A 40 percent rating is assigned for severe intervertebral 
disc syndrome, with recurrent attacks, with intermittent 
relief; a 20 percent rating when moderate with recurrent 
attacks; and a 10 percent rating when mild. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation. A maximum 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; 40 percent for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months; 20 
percent is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months, and 10 percent is assigned for 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.

Notes associated with the rating criteria are as follows: 
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

As regards rating neurologic impairment, the term "incomplete 
paralysis" with peripheral nerve injuries indicates a degree 
of loss or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate 
degree. See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a). Complete paralysis of the sciatic nerve 
warrants an 80 percent evaluation; with complete paralysis of 
the sciatic nerve, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost. A 60 
percent rating is warranted for incomplete paralysis of the 
sciatic nerve that is severe with marked muscular dystrophy, 
a 40 percent evaluation for moderately severe, a 20 percent 
evaluation for moderate or a 10 percent evaluation for mild 
impairment. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Pertinent to the veteran's diagnosis of degenerative disc 
disease, traumatic arthritis is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's claim, effective 
September 26, 2003, substantive changes were also made to the 
schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a. See 68 Fed. Reg. 51454-51458 
(August 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (2005). 

Under the criteria in effect prior to September 26, 2003, for 
DC 5295, lumbosacral strain warrants a noncompensable 
evaluation if there are slight subjective symptoms only. A 10 
percent evaluation is warranted if it is manifested by 
characteristic pain on motion. A 20 percent evaluation is 
warranted for muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position. A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). Ankylosis of 
the lumbar spine warrants a 40 percent evaluation if it is 
favorable or a 50 percent evaluation if it is unfavorable. 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Effective September 26, 2003, limitation of motion, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula) outlined 
below. 38 C.F.R. § 4.71a, Diagnostic Codes 5237 to 5242 
(2005). 

Under the General Formula effective September 26, 2003, with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following pertinent ratings will apply. A 10 percent 
evaluation is warranted for forward flexion greater than 60 
degrees, but not greater than 85 degrees, combined range of 
motion greater than 120 but less than 235, or muscle spasm, 
guarding, localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with 
loss of 50 percent or more of height. A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent rating is warranted for forward 
flexion of the thoracolumbar to 30 degrees or less, or when 
there is favorable ankylosis of the entire thoracolumbar 
spine. Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating, and unfavorable ankylosis 
of the entire spine warrants a 100 percent rating.

Notes associated with the general formula for rating diseases 
of the spine are summarized as follows: Note (1), associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code. Note (2), for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation. The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees. Note (3), in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Note (4), round each range of motion to the 
nearest 5 degrees.

Note 5 specifies that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in one or more of the following: difficulty 
walking, restricted opening of the mouth and chewing, 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment at 
zero degrees represents favorable ankylosis. Note 6 provides 
to separately evaluate disability of the thoracolumbar and 
cervical spine segments except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The September 2003 version of the rating criteria 
specifically applicable to intervertebral disc syndrome 
remained essentially unchanged under the new rating formula 
for rating disabilities of the spine, effective September 26, 
2003. Intervertebral disc syndrome (IVDS) is to be evaluated 
under the general formula DC 5243, or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, (as set out above) whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected disability at issue. The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The timing of the regulatory changes requires the Board to 
first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended criteria. Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a higher rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). In accordance with VAOPGCPREC 7-
2003, the Board has reviewed the revised rating criteria. The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits. Therefore, VA must apply the new 
provisions from their effective date.

IV.  Analysis

At the outset, the Board notes that in a December 2003 VA 
examination, the veteran's low back disability was diagnosed 
as chronic lower back strain, spondylolisthesis L5-S1, 
bilateral lumbosacral radiculopathy. In a May 2005 rating 
decision, the RO separately granted service connection for 
radiculopathy of left and right lower extremities as 
secondary to the service-connected degenerative disc disease 
of lumbosacral spine, and assigned separate 10 percent 
evaluations for the sensory neurological manifestations 
consistent with mild nerve impairment under Diagnostic Code 
8520, effective from the December 4, 2003 VA examination 
diagnosing such deficits. The RO also continued the existing 
20 percent rating for degenerative disc disease.

Although the RO separately service-connected the bilateral 
lumbosacral radiculopathy as secondary to the service-
connected low back disability, the Board views these 
neurological manifestations as integral aspects of the 
service-connected low back disability. Thus, effective from 
December 4, 2003, the low back disability may be 
appropriately rated under the guidance of Notes in DC 5243, 
of the general formula for rating diseases of the spine, 
effective from September 26, 2003. These revisions 
essentially provide for separately rating chronic orthopedic 
and neurological manifestations, for a combined rating under 
38 C.F.R. § 4.25. 

The Board notes that the veteran has not expressed any 
disagreement with the separately service-connected and rated 
radiculopathy which represents the neurological 
manifestations of the low back disability. The Board has 
reviewed the RO's actions in this regard, and given the 
combined rating, sees no benefit to the veteran in disturbing 
or revising the RO's actions in this matter. Accordingly, the 
Board will evaluate the low back disability for the period 
prior to December 4, 2003, and will limit its consideration 
effective from December 4, 2003, solely to the orthopedic 
manifestations of the disability.

1.  Evaluation of low back disability prior to September 26, 
2003.

The veteran's low back disability is currently rated as 20 
percent disabling effective from December 1998, under DC 5295 
for lumbosacral strain. The disability has been variously 
diagnosed as degenerative disc disease, disc space narrowing 
at L5-S1, with L5-S1 spondylolisthesis and spondylolysis (in 
December 1998 VA examination), as low back strain, and most 
recently in December 2003 as chronic low back strain, 
spondylolisthesis L5-S1, and bilateral lumbosacral 
radiculopathy. 

In the present case, the evidence consists of VA examinations 
conducted in December 1998, August 2003, and December 2003; 
various VA outpatient records from September 2001 to August 
2003; and private treatment records mainly from the veteran's 
treating orthopedic surgeon.

A longitudinal review of the evidence reflects limited range 
of motion in December 1998, with steady improvement to a high 
in August 2003 of 75 degrees forward flexion with mostly 
normal excursions in all other directions, and a later 
decrease in December 2003 to 45 degrees of forward flexion. 
In December 1998, x-ray studies showed degenerative disc 
disease with grade I spondylolisthesis, and there were 
complaints of fatigability and lack of endurance. However, 
there was no spasm or pain on palpation, no swelling or 
stiffness, and the veteran was noted as 72 years old at that 
time. Subsequently, complaints in 1999 were of radiating 
pain, but no neurological weakness was noted. In 2001, the 
treating surgeon reported that x-rays showed grade II 
spondylolisthesis and severe degenerative disc disease. 
However, there was no palpable spasm, forward flexion was 
just shy of the shoes, with good hyperextension and no 
neurological deficits, and the surgeon felt the veteran was 
in relatively good condition other than pain with excessive 
walking. In April 2002, further improvement is shown in range 
of motion, with marked better back, but spasm was noted, and 
the veteran declined lumbar epidurals. In August 2003, range 
of motion was forward flexion to 75 degrees (of normal range 
0-90), with other ranges just slightly decreased ( e.g. 
extension 35 degrees and lateral bend 20 degrees bilaterally, 
of normal range 0-30 degrees). No neurological abnormalities 
were noted by any examiner during this period. 

The Board finds that the symptomatology of the veteran's low 
back disability, when rated under criteria for IVDS, DC 5293 
effective prior to and after September 23, 2002, and under 
criteria for rating spine disabilities DCs 5292, 5293, or 
5295, prior to September 26, 2003, more nearly approximates 
the criteria for moderate disability and assignment of an 
initial 20 percent rating under the applicable codes. 

A higher rating is unwarranted. Despite limited flexion in 
1998, forward flexion increased to just shy of shoes in 2001, 
and to 75 degrees in 2003, with no repeat of December 1998's 
low values. Additionally, the presence of degenerative disc 
disease at L5-S1 on x-rays, and pain with intermittent 
spasms, without any objective neurological findings, are 
consistent with the criteria for moderate loss of spine 
motion with muscle spasms on extreme forward bending, 
indicative of lumbosacral strain of moderate severity. The 
evidence does not more closely approximate severe lumbosacral 
strain with listing of whole spine to opposite side or a 
positive Goldthwaite's sign, marked limitation of forward 
flexion, or severe loss of lateral motion for a higher 40 
percent rating under DC 5295. Further, as discussed above, 
severe limitation of motion was not shown in the more recent 
findings. Thus, prior to September 26, 2003, no more than a 
20 percent rating under former DC 5292 or DC 5295 is 
warranted under the evidence. 

Affording consideration for analogous rating under provisions 
of DC 5293 in effect prior to September 23, 2002, the record 
reflects subjective reports of flare-ups of radiating pain 
down the legs in 1999 and 2003, and the presence of 
interspace narrowing productive of a moderate level of IVDS 
with recurring attacks, warranting no more than a 20 percent 
disability rating under former DC 5293 in effect prior to 
September 23, 2002. A higher rating is unwarranted. IVDS has 
never been diagnosed. Further, there are no symptoms 
analogous to severe intervertebral disc syndrome, with 
recurrent attacks, with intermittent relief. Complaints of 
radiating pain were infrequent, and were never confirmed by 
any objective findings, and no persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm and absent ankle jerk or other 
neurological findings appropriate to the cite of the diseased 
disc, little intermittent relief, have ever been shown.

Consideration under the revised criteria for IVDS, DC 5293, 
effective from September 23, 2002, produces similar results. 
There is no evidence during the period after September 23, 
2002, of incapacitating episodes having a total duration of 
at least 4 weeks during any 12 month period for a higher 40 
percent rating. Although in August 2003 the veteran 
complained of radiating pain and paresthesias, and of use of 
a back brace twice a week, he did not assert periods of acute 
signs and symptoms requiring bed rest prescribed by a 
physician and treatment by a physician (incapacitating 
episodes).

In sum, based on the evidence of record prior to September 
26, 2003, with consideration of subjective evidence of pain, 
and De Luca factors, and resolving all doubt in the veteran's 
favor, the Board finds that from the effective date of 
service connection to September 25, 2003, the veteran's 
service-connected low back disability is productive of 
moderate impairment, warranting an initial 20 percent rating, 
but no higher, under all applicable codes. 





2.  Evaluation of low back disability from September 26, 
2003.

After careful review, the Board finds no objective 
manifestations in the record for a higher disability 
effective from September 26, 2003.

The Board notes that the revised criteria for intervertebral 
disc syndrome incorporated into the September 26, 2003 
revisions was renamed as DC 5243, but remained essentially 
unchanged from the previous revised criteria effective from 
September 23, 2002. IVDS is still to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293, 5243 
(2003, 2005). 

As noted above, evidence effective from September 26, 2003 
and prior to December 4, 2003, reflects no diagnosis of 
objective neurological abnormalities, or the occurrence of 
incapacitating episodes for a rating under the revised 
criteria effective from September 26, 2003, DC 5243. Thus no 
higher rating is available when rating analogously as IVDS 
for this period. 

The Board now turns to the question of whether a rating in 
excess of 20 percent is warranted under the General Formula 
for rating diseases and injuries of the 
spine, effective on September 26, 2003. The Board notes that 
a specific diagnostic code, DC 5239, spondylolisthesis or 
segmental instability, is available. See General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula) outlined above. 38 C.F.R. § 4.71a, Diagnostic Codes 
5237 to 5242 (2005). 

As set out above, the RO separately service-connected and 
rated the associated neurologic manifestations of bilateral 
lumbosacral radiculopathy, effective from December 4, 2003. 
Thus, only the orthopedic manifestations of the veteran's low 
back disability are for consideration from December 4, 2003. 
The evidence from September 26, 2003 to December 3, 2003, 
shows no neurologic deficits. Effective from December 4, 
2003, the evidence reflects forward flexion to 45 degrees. A 
20 percent rating is assigned if, as in this case, the 
veteran's forward flexion is greater than 30 degrees, but not 
greater than 60 degrees. Forward flexion of the thoracolumbar 
spine has not been shown to 30 degrees or less, and there is 
no favorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 40 percent rating. Thus no more than a 20 
percent rating is warranted for the low back disability 
effective from September 26, 2003 and thereafter.

As noted above, under rating criteria effective from 
September 26, 2003, a rating higher than 20 percent for the 
low back disability is not available. Even assuming, 
arguendo, that neurological manifestations effective from 
December 4, 2003 could be considered in this case for rating 
under DC 5243, being wholly sensory, they would warrant no 
more than the separate 10 percent ratings for mild nerve 
impairment under DC 8520 as already assigned by the RO. In 
any event, when combined with the requisite bilateral factor, 
no combined rating greater than that already assigned by the 
RO for the back disability, and bilateral radiculopathy, 
would result.

The Board has considered rating the veteran's low back 
disability under other diagnostic codes even if not raised by 
the veteran, but finds no higher ratings warranted under any 
other diagnostic code under either former or revised 
criteria. 
Consideration has also been given to the veteran's assertions 
of pain, stiffness, aching and discomfort. However, these 
symptoms were already considered in application of the former 
criteria, and are contemplated within the ratings assigned 
under the revised criteria. See 38 C.F.R. § 4.71a, DC 5235-
5243 (2005); §§ 4.40, 4.45, 4.59; See also DeLuca, 8 Vet. 
App. 202 (1996). 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The record reflects that the veteran is 
unemployed and retired, and there is no evidence of 
hospitalization for this disability and no manifestations of 
the disability that are not contemplated by the schedular 
criteria. There is no indication that the average industrial 
impairment from the disability exceeds that represented by 
ratings assigned herein. Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

After careful review, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected low back 
disability during the entire period of the appeal. In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application. 38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. 
§ 4.3 (2005).  

ORDER

A rating in excess of 20 percent for low back disability, 
effective from September 24, 1998, is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


